CIBT EDUCATION GROUP INC. International Head Office: Suite 1200, 777 West Broadway Vancouver, BC V5Z 4J7 Tel: 604.871.9909 Fax: 604.871.9919 Email: info@cibt.net Web: www.cibt.net CIBTAdds9 New Partners & Teaching Locations across China January15th, 2009CNW Group: CIBT Education Group Inc. (NYSE Alternext and TSX.V symbol: MBA) (“CIBT”)is pleased to report that its hotel and tourism division in China has signed cooperative joint program agreements with a number of education institutions and companies in China.The agreements range in scope from providing professional certification, to course exchanges to ongoing training contracts. The cooperation with various education partners across China provides CIBT’s hotel and tourism division the network it needs to expand the company’s presence into new markets in China, which may also serve as recruitment and job placement centers for other CIBT programs in the future. CIBT has signed cooperative joint program agreements with the following institutions: Institutions City Province Guizhou China Tourism Education and Cultural Development Co Guizhou Guiyang Beijing International Education Institute Beijing Beijing Chongqing Prosperity Consulting Chongqing Chongqing Guangzhou Ritz-Carlton Hotel Management Co Guangzhou Guangdong Suzhou Chuanda Hotel Management Suzhou Jiangsu Sichuan University – Suzhou Research Center Suzhou Jiangsu Kunming Quality Education Consulting Kunming Yunnan Chongqing Jinbo Education Consulting Chongqing Chongqing Weifang University Weifang Shandong “Since our acquisition of the Tourism Training Institute in April 2008, we are very encouraged with the development and progress of our hotel and tourism training division”, commented Toby Chu, Vice-Chairman, President & CEO of CIBT.“With a growing number of education partners progressively joining CIBT’s education platform in northern, central and southern China, CIBT will be able to utilize this rapidly expanding network to not only establish new locations throughout China but also for future expansion to other countries in Asia using China as our Asia hub reaching out to other Asian countries via our satellite centers.” About CIBT Education Group Inc. CIBT is an education management and investment company with a special focus on the global education market.Its subsidiaries, CIBTSchool of Business & Technology Corp., Tourism Training Institute,
